    Case: 1:19-cv-04547 Document #: 67 Filed: 02/08/20 Page 1 of 5 PageID #:483



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION


 CITY OF CHICAGO, a municipal corporation,

                       Plaintiff,

               v.                                   Case No. 1:19-cv-04547

 JUSSIE SMOLLETT, an individual,

                       Defendant.


 JUSSIE SMOLLETT,

                Counterclaim-Plaintiff,

                v.

 CITY OF CHICAGO, MICHAEL THEIS,
 EDWARD WODNICKI, EDDIE JOHNSON,
 JOHN and JANE DOE DEFENDANTS 1-10,
 ABIMBOLA OSUNDAIRO, and OLABINJO
 OSUNDAIRO,

                Counterclaim-Defendants.


       RESPONSE TO THE CITY DEFENDANTS’ MOTION FOR ENTRY OF A
                       CONFIDENTIALITY ORDER
       Defendant/Counterclaim-Plaintiff Jussie Smollett, by and through his attorneys, The
Quinlan Law Firm LLC, hereby respectfully submits this brief response in opposition to the motion
for entry of a confidentiality order (“Motion”) by Plaintiff City of Chicago (“City”) and the
Counterclaim-Defendants (collectively, “the City Defendants”), and states as follows:
       At the outset of this matter, Mr. Smollett was opposed to any confidentiality order in the
interest of transparency. In the interests of being reasonable and moving things forward, Mr.
Smollett and the City Defendants’ counsel negotiated a confidentiality order that would protect
information prohibited from disclosure by statute and other private or personal information that
has no bearing on this matter. After multiple discussions of these issues raised in the City
                                               1
    Case: 1:19-cv-04547 Document #: 67 Filed: 02/08/20 Page 2 of 5 PageID #:483




Defendants’ Motion, the parties agreed to exclude language regarding the police disciplinary
records and misconduct complaint files (“CR files”), while reserving the right to seek protection
of those materials at a later date. (See January 17, 2020, Email from E. Zenner to D. Hutchinson,
attached hereto as Exhibit A; and its attachment “Smollett Proposed Agreed Protective Order

1.17.20,” (“Agreed Protective Order”) attached hereto as Exhibit B.)
       The City Defendants now argue that a confidentiality order in this matter must specifically
cover disciplinary records and CR files. (See Mot., ¶¶ 2, 5; City Defendants’ Proposed
Confidentiality Order (“Proposed Confidentiality Order”), Ex. A to the Mot., ¶ 2(f)-(g).) The
parties only dispute is whether category (g) and the disciplinary records in category (f) of
paragraph 2 of the Proposed Confidentiality Order are warranted and necessary. The City
Defendants seek to have those materials covered in the confidentiality order due to information
prohibited from disclosure by statute and the burden in redacting the “extremely voluminous”
disciplinary records and CR files pertaining to the police officers involved in the investigation of
the attack on Mr. Smollett. (See Mot., ¶ 5.) Their argument unnecessarily seeks to add superfluous
language to the confidentiality order and to impose an undue burden to keep public records
confidential.

       First, to the extent that the City Defendants’ concern involves information in CR files that
is prohibited from disclosure by statute, such information is already protected under category (a)
of both the Agreed Protective Order and the Proposed Confidentiality Order. (See Ex. B, ¶ 2(a),
protecting “information prohibited from disclosure by statute including the Illinois Freedom of
Information Act (FOIA)”; Proposed Confidentiality Order, ¶ 2(a) (same).) Therefore, category (g)
of the Proposed Confidentiality Order, regarding “any information contained within [CR files] that
are otherwise prohibited from public disclosure by statute” is superfluous at best.1
       Second, the City Defendants’ contention that the disciplinary records and CR files are
protected from public disclosure is incorrect as a matter of law. The City Defendants’ admission
that CR files “are no longer afforded blanket protection under Illinois law” is an understatement.


1
  Indeed, the City Defendants’ counsel agreed that category (g) “may be duplicative of category
(a).” (January 14, 2020, Email from E. Zenner to D. Hutchinson, attached hereto as Exhibit C.)
                                                2
    Case: 1:19-cv-04547 Document #: 67 Filed: 02/08/20 Page 3 of 5 PageID #:483




(See Motion, ¶ 6.) On January 10, 2020, the Circuit Court of Cook County ordered the Chicago
Police Department to produce all CR files from 1967 to 2015 pursuant to a FOIA request. See
Omnibus Order on Pending Motions, in Green v. Chicago Police Department, Case No. 15 CH
17646 (Cir. Ct. Cook Cty. Jan. 10, 2020), attached hereto as Exhibit D. Similarly, the City

Defendants’ contention that “much of the information included in disciplinary reports is non-
public and protected from disclosure by statute” (Mot., ¶ 14) is misleading. The Illinois Personnel
Records Review Act, 820 ILCS 40/0.01, et seq., clearly shows that disciplinary records are not
protected and are public records under FOIA. See, e.g., 820 ILCS 40/7(1)-(4) (stating that an
employer who receives a request for disciplinary records under the Freedom of Information Act
shall provide written notice to the employee on or before the day the information is divulged). In
sum, as a matter of law, both the CR files and disciplinary records are public records, and so it is
not necessary or warranted to include them in the categories of confidential information in the
confidentiality order.
       Third, the City Defendants’ remaining argument in favor of their Proposed Confidentiality
Order, regarding the purported “undue burden of redacting extremely voluminous materials before
producing them” (Mot., ¶ 5) is either premature or a red herring. The City Defendants have

repeatedly asserted that production of the disciplinary reports and/or CR files would be
“impossibly burdensome” without category (g) in the confidentiality order. (See Ex. C (stating that
category (g) allows the City “to turn over disciplinary reports without redactions that would render
production time-consuming and impossibly burdensome.”) Yet the City Defendants have not
indicated what the actual volume is for the disciplinary reports and CR files relevant to this case.
As such, the purported burden is either speculative or premature, and not a basis to grant the
Proposed Confidentiality Order. Otherwise, considering that category (a) of the Agreed Protective
Order already protects information prohibited from disclosure by statute, it is unclear what
additional benefit, if any, the City gains from including category (g). The apparent utility of
category (g) is to invite the City Defendants to designate CR files or disciplinary reports as

confidential, which would subject the parties to the burden of ensuring that public records about
police misconduct and disciplinary actions are kept confidential.

                                                 3
    Case: 1:19-cv-04547 Document #: 67 Filed: 02/08/20 Page 4 of 5 PageID #:483




        Mr. Smollett’s document requests for disciplinary records and CR files bear directly on
both his defense to the City’s claims against him and his claims against the City Defendants.
Notably, all of the cases the City Defendants cite in their Motion finding good cause to designate
CR files as confidential (Mot., ¶ 13) not only predate the Circuit Court’s ruling in Green, but they
also involve the City as a defendant. Here, the City is the plaintiff. As plaintiff, the City has put at
issue the conduct of the police officers involved in the investigation. To the extent that the City
Defendants’ concern involves the disclosure of information prohibited from disclosure by statute,
that information is already protected under category (a) of the Agreed Protective Order. The City
Defendants’ motion seeks to further designate as confidential disciplinary records and CR files,
which are public records. The parties should not be subject to the burden of keeping public records
confidential, particularly here where the City has put the conduct of it police officers at issue.
                                              CONCLUSION
        WHEREFORE, Mr. Smollett respectfully requests that the Court deny the City
Defendants’ motion for entry of the confidentiality order attached to their Motion, and instead
enter the confidentiality order that the parties agreed to on January 17, 2020 (Exhibit B).

Date: February 8, 2020                            Respectfully submitted,
                                                 /s/ David E. Hutchinson
                                                 William J. Quinlan
                                                 David E. Hutchinson
                                                 THE QUINLAN LAW FIRM, LLC
                                                 233 South Wacker Drive, 61st Floor
                                                 Chicago, Illinois 60606
                                                 (312) 883-5500
                                                 wjq@quinlanfirm.com
                                                 dhutchinson@quinlanfirm.com
                                                 Attorneys for Defendant /
                                                 Counterclaim-Plaintiff Jussie Smollett




                                                   4
    Case: 1:19-cv-04547 Document #: 67 Filed: 02/08/20 Page 5 of 5 PageID #:483



                                 CERTIFICATE OF SERVICE

I hereby certify that I electronically transmitted the foregoing document to the Clerk’s Office using
the CM/ECF System for filing and transmittal of a Notice of Electronic Filing to the CM/ECF
registrants in this case.

                                                         /s/ Nicole Griesbach




                                                 5
